DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima (JP 2008300488A) in view of Kwark (2002/0163945).

Regarding claim 1, Yajima discloses: a semiconductor laser (12) (Figs. 1, 2a and 2b, [0016]); and at least one electric line for conveying the current from the at least one driver to the semiconductor laser, wherein the at least one electric line is a wire in a form of a tape, and includes a first conductive layer (24), a second conductive layer (22), and an insulating layer (23) that are extending in a longitudinal direction of the wire, and the first conductive layer and the second conductive layer are stacked, with the insulating layer in between, in the direction of thickness of the wire (Figs. 1, 2a and 2b, [0026]-[0029]). 
Yajima does not disclose: at least one driver that supplies the semiconductor laser with a current; a modulator that modulates the current to be supplied to the semiconductor laser.
Kwark discloses: at least one driver (DC bias current driver) that supplies the semiconductor laser with a current; a modulator (modulation current controller) that modulates the current to be supplied to the semiconductor laser (Fig. 3, [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yajima by coupling a DC bias current driver and a modulation current controller to the laser device in order to modulate the output of the laser device.

Regarding claim 3, Yajima as modified discloses: wherein the semiconductor laser has a single laser diode (12a) (Yajima, Figs. 1, 2a and 2b, [0016]-[0019]), the at least one driver is a single driver (driver 304 of Kwark) (Kwark, Fig. 3, [0049]), the first conductive layer (24) has a first end connected to an anode of the single laser diode, and a second end connected to the single driver, and the second conductive layer (22) has a first end connected to a cathode of the single laser diode, and a second end connected to the single driver (Yajima, Figs. 1, 2a and 2b, [0026]-[0029]).

Regarding claim 9, Yajima as modified discloses: a transmitter, comprising the laser device according to claim 1 (the laser device of claim 1 is a transmitter).

Claims 2, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima (JP 2008300488A) in view of Kwark (2002/0163945) and Chiappetta et al. (6,724,791).

Regarding claim 2, Yajima as modified does not disclose: further comprising a cooler that cools the semiconductor laser, the cooler being thermally connected to the semiconductor laser. 
Chiappetta et al. do not disclose: a cooler that cools the semiconductor laser, the cooler being thermally connected to the semiconductor laser (col 2, lines 25-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yajima as modified by coupling a cooler to the semiconductor laser in order to maintain the temperature of the laser diode at a predetermined operating temperature.

Regarding claim 4, Yajima as modified discloses: wherein the semiconductor laser has a single laser diode (12a) (Yajima, Figs. 1, 2a and 2b, [0016]-[0019]), the at least one driver is a single driver (driver 304 of Kwark) (Kwark, Fig. 3, [0049]), the first conductive layer (24) has a first end connected to an anode of the single laser diode, and a second end connected to the single driver, and the second conductive layer (22) has a first end connected to a cathode of the single laser diode, and a second end connected to the single driver (Yajima, Figs. 1, 2a and 2b, [0026]-[0029]).

Regarding claim 10, Yajima as modified discloses: a transmitter, comprising the laser device according to claim 2 (the laser device of claim 2 is a transmitter).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yajima (JP 2008300488A) in view of Kwark (2002/0163945) and Crawford (2013/0016711).

Regarding claim 5, Yajima as modified discloses: the at least one driver is a single driver (Kwark, Fig. 3, [0049]).
Yajima as modified does not disclose: wherein the semiconductor laser has a plurality of laser diodes which are electrically connected in series and form a series circuit, the first conductive layer has a first end connected to a first end of the series circuit, and a second end connected to the single driver, and the second conductive layer has a first end connected to a second end of the series circuit, and a second end connected to the single driver. 
Crawford discloses: plurality of laser diodes connected in series ([0002], claim 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yajima as modified by coupling the driver and electric line to a series of laser diodes in order to increase the output power of the laser device. The device as modified discloses: the first conductive layer has a first end connected to a first end of the series circuit, and a second end connected to the single driver, and the second conductive layer has a first end connected to a second end of the series circuit, and a second end connected to the single driver.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yajima (JP 2008300488A) in view of Kwark (2002/0163945), Chiappetta et al. (6,724,791) and Crawford (2013/0016711).

Regarding claim 6, Yajima as modified discloses: the at least one driver is a single driver (Kwark, Fig. 3, [0049]).
Yajima as modified does not disclose: wherein the semiconductor laser has a plurality of laser diodes which are electrically connected in series and form a series circuit, the first conductive layer has a first end connected to a first end of the series circuit, and a second end connected to the single driver, and the second conductive layer has a first end connected to a second end of the series circuit, and a second end connected to the single driver. 
Crawford discloses: plurality of laser diodes connected in series ([0002], claim 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yajima as modified by coupling the driver and electric line to a series of laser diodes in order to increase the output power of the laser device. The device as modified discloses: the first conductive layer has a first end connected to a first end of the series circuit, and a second end connected to the single driver, and the second conductive layer has a first end connected to a second end of the series circuit, and a second end connected to the single driver.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yajima (JP 2008300488A) in view of Kwark (2002/0163945) and Lee et al. (6,118,562).

Regarding claim 7, Yajima as modified discloses: wherein the semiconductor laser has a plurality of laser diodes (12) (Yajima, Figs. 1, 2a and 2b, [0016]-[0019]). 
Yajima as modified does not disclose: the at least one driver is a plurality of drivers that supply a plurality of currents to the plurality of laser diodes, and the at least one electric line is a plurality of electric lines that convey the plurality of currents to the plurality of laser diodes.
Lee et al. disclose: a plurality of drivers that supply a plurality of currents to the plurality of laser diodes (Fig. 2, col 3 lines 37-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yajima as modified by coupling a .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yajima (JP 2008300488A) in view of Kwark (2002/0163945), Chiappetta et al. (6,724,791) and Lee et al. (6,118,562).

Regarding claim 8, Yajima as modified discloses: wherein the semiconductor laser has a plurality of laser diodes (12) (Yajima, Figs. 1, 2a and 2b, [0016]-[0019]). 
Yajima as modified does not disclose: the at least one driver is a plurality of drivers that supply a plurality of currents to the plurality of laser diodes, and the at least one electric line is a plurality of electric lines that convey the plurality of currents to the plurality of laser diodes.
Lee et al. disclose: a plurality of drivers that supply a plurality of currents to the plurality of laser diodes (Fig. 2, col 3 lines 37-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yajima as modified by coupling a plurality of drivers to the plurality of laser diodes using a plurality of electric lines in order to individually control each laser diode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828